Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 1 and 4-5, the use of the phrases “adapted to”, “adapted as” or “adapted for” is noted.  It has been held that the recitation that an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  

In claim 5, line 2, the phrase “a inspection means” is read as “an inspection means”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.US 11,135,611. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are very similar in scope and one of ordinary skill in the art would recognize. Claims 1-2 of US’611 recites a system for spraying comprising a gondola with a linear track disposed horizontally, a robotic mechanism, a visual monitoring system, a computing device, a controller coupled with a computing device, suction cups, a stabilizer platform and a secondary suction mechanism as claimed (see claims 1-2).

Claims 1 and 6 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,214,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are very similar in scope and one of ordinary skill in the art would recognize. US’926 claims a system for spraying comprising a gondola, a robotic mechanism (arm), a visual monitoring (camera), a controller coupled with a computing device (a software program with PC) and suction cups.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,213,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are very similar in scope and one of ordinary skill in the art would recognize. US’926 claims a system for spraying comprising a gondola, a robotic mechanism (arm), a visual monitoring (camera), a controller coupled with a computing device (a software program with PC) and suction cups.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of co-pending Application No. 17/467,303 in view of LIM (US 2017/0282202 A1). 
Claims 1-5 of Application No.’303 recites a system for spraying a wall of a building comprising a linear track, a robotic mechanism with an end effector, a visual monitoring system, a computing device, a controller coupled with the computing device, the linear track comprising a two-way track having H-shaped track and the end effector supports an inspection means as claimed.  Claims 1-5 lacks teaching a gondola mounted on the building. However, Lim teaches (see Fig 1) a system for spray painting external walls of building having a gondola (10) mounted on the building, wherein the gondola having a track (11 twin-rail system, see Fig 1 and para [0022]) disposed horizontally with respect to the height of the building.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gondola mounted on the building in Application No’304 to seat the robot spray painting device and carry out painting on external walls of a building.   
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of co-pending Application No. 17/467,304 in view of LIM (US 2017/0282202 A1). 
Claims 1-5 of Application No.’303 recites a system for spraying a wall of a building comprising a linear track, a robotic mechanism with an end effector, a visual monitoring system, a computing device, a controller coupled with the computing device, the linear track comprising a two-way track having H-shaped track and the end effector supports an inspection means as claimed.  Claims 1-5 lacks teaching a gondola mounted on the building.  However, Lim teaches (see Fig 1) a system for spray painting external walls of building having a gondola (10) mounted on the building, wherein the gondola having a track (11 twin-rail system, see Fig 1 and para [0022]) disposed horizontally with respect to the height of the building.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gondola mounted on the building in Application No’304 to seat the robot spray painting device and carry out painting on external walls of a building.   
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2017/0282202 A1).
As to claim 1, Lim discloses (see Fig 1 Abstract, para [0007] [0014] and claim 9) an automated system for spraying an wall of a building, the system comprising: a gondola (10) mounted on the building, wherein the gondola having a linear track (rail track system 11, a set of twin-rails, see Fig 1 and para [0022]) disposed horizontally with respect to the height of the building (see also Fig 1 for vertical rails disposed along the gondola); a robotic mechanism (2) mounted on the carrier, the robotic mechanism further having an end effector adapted to support a spray nozzle thereon; a visual monitoring system (sensors) configured to scan structural characteristics and profiles of the wall; a computing device disposed in communication with the visual monitoring system and the robotic mechanism, wherein the computing device is configured to receive the scanned structural characteristics and profile of the wall from the visual monitoring system; and a controller (4) communicably coupled to the computing device, the controller is capable of independently controlling operation of respective ones of the robotic mechanism, and the spray nozzle according to the scanned structural characteristics and profiles of the wall.
As to claims 2-3, in LIM (see Figure 1 and para [0022]) the linear track comprises a two ways track disposed on the gondola, wherein the robotic mechanism is slidably mounted thereon, the two ways track comprises at least two axes movements allowing the robotic mechanism to slide over the two axes movements (X and Y axes) on the gondola, the two ways track further comprises a lateral track slidably attached on a longitudinal track, wherein the robotic mechanism is slidably mounted on the lateral track (see para [0022] for X & Y axis movement of the gondola, upon moving along the x-axis the gondola along with the robotic mechanism moves on the x rail track system).
Regarding claim 4, in LIM the two ways track is adapted as a H-shape track having a longitudinal track disposed between two lateral tracks (see Figure 1).
As to claim 5, in Lim the end effector is capable of supporting an inspection means for automating wall inspection.
Regarding claim 6, Lim discloses (see para [0019] and claim 7) the carrier (10) comprises a gondola mounted on a building, wherein the gondola (10) comprises a pair of actuators (rails), at least suction cups (7) located at a free end of each linear actuator and disposed in an opposing relation to the wall of the building, wherein the suction cups are configured to selectively adhere with the wall of the building for positioning the gondola carrier.
As to claim 7, Lim discloses (Fig 1) a stabilizer platform (protection wheel 6) disposed below the carrier, and moveably connecting to the carrier (10) through a connecting bar (rails), and a drive system (pulley with motor) adapted to operatively position the stabilizer platform relative to the carrier along the connecting bar (rails); and a secondary suction mechanism (7) installed on the stabilizer platform, wherein the secondary suction mechanism is separately controlled to adhere to the wall of the building, wherein operationally when the stabilizer platform is moving in relation to the carrier, at least either one of the suction cups or the secondary suction mechanism (7) is adhered to the wall of the building (see Fig 1, para [0014] and [0019)).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP-0620337 A1 teaches (see Fig 1) a system for cleaning a building having a gondola with vertically and horizontally track systems to move along both directions of the building.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/